Chief Justice Robertson
delivered the Opinion of the Court.
This is submitted as a delay case. — Pursuant to the fifteenth section of its charter, (Session Acts of 1830, p. 133,) " the Lexington and Ohio Rail Road Company ” procured a regular inquisition and assessment of damages, for a small portion of O’Hara’s land, through which it designs to construct its road. The county court approved the inquest ; and O’Hara appeals.
One objection only is made to the inquest, and that is that it is unconstitutional, and therefore void : first, because the act of incorporation grants exclusive privileges, *233without any consideration of public service ; and second-2y, because it will divest O’Hara of his freehold right, without sufficient authority.
Neither of these reasons can be effectually applied to this case.
In the true sense of the constitution, no exclusive-privilege has been granted to the corporation. If the charter be, on that ground, unconstitutional, it would be difficult to maintain the validity of any statute for incorporating any brid.*e company, or any bank, or even for granting any ferry franchise.
Public utility was the chief object of the act of Incorporation. The commonwealth had the constitutional right to construct a rail road. It had the right to delegate its power to individuals. Its right of eminent domain, expressly recognised and reserved by the constitution, authorized it to “ appropriate,” or to delegate the power to take O’Hara’s land for public use, by paying him a just compensation. The charter does hot allow the company to appropriate the land without first paying the assessed damages. And consequently, we perceive no infraction of the constitution in the fifteenth section of the char, ter, nor in any thing which has been clone by the inquisition, or the county court, or the Rail road company.
Wherefore, the inquisition and its approval by the oounty court must be affirmed.
Judge Underwood thinks the submission is premature, because the record was not filed by the appellant, and. the time for filing it by him had n.ot expired.